Title: From George Washington to Samuel Huntington, 29 October 1780
From: Washington, George
To: Huntington, Samuel


                  
                     
                     Sir
                     Head Quarters near passaic Falls 29th October 1780
                  
                  I have been honored with Your Excellency’s favors of the 19th 23d
                     and 26th Instants. The intelligence from the southward is most agreeable and
                     important, and may, in its consequences, give a happy change to the face of
                     Affairs in that quarter.
                  In regard to the application made by Colo. de Buysson to
                     Congress, and which they have been pleased to refer to me, I beg leave to lay
                     before them a Copy of my letter of the 10th instant, which was in answer to a
                     similar application made directly to me. In consequence of my advice, he wrote
                     to Sir Henry Clinton, but I cannot say whether he has granted him an extension
                     of his parole to Europe, without that, Congress will readily perceive it does
                     not lay with them, or with me, to indulge him in his request. Neither can he be
                     immediately exchanged, without doing an act of injustice to many Officers of
                     his Rank, who have been much longer in Captivity.
                  I am exceedingly happy to find that Congress have been pleased,
                     by their Act of the 21st, to adopt the amendments which I took the liberty to
                     propose in my letter of the 11th. I cannot but hope that the reformed officers
                     will be content with the generous provision made for them.
                  Colo. Donald Campbell, who was continued in his former pay and
                     Rank by a Resolve of the 13th Feby 1777, has continued to draw Rations also,
                     ’till lately, when, the Commy of Issues to the Northward has been in doubt
                     whether he was not precluded from drawing Rations by the Resolves of the 10th
                     of March and 12th June last. The case having been referred to me, I would wish
                     to know the sense and pleasures of Congress upon the subject.
                  In the inclosed York paper of the 25th: Your Excellency will find
                     a proclamation of Arnolds addressed particularly to the Officers &
                     Soldiers of the Continental Army. This unparalled piece of assurance has, if
                     possible, added to the detestation in which they before held him. I have the
                     honor to be with the greatest Respect Yr Excellency’s most obt Servt 
                  
                     Go: Washington
                  
               